¶ 65. ANNETTE KINGSLAND ZIEGLER, J.
(concurring). While I join the majority opinion, I write separately to clarify what the majority opinion does and does not address. The majority opinion reverses the decision of the court of appeals that affirmed the circuit court's order dismissing the State's charge against Dimitrius Anagnos for improperly refusing to take a chemical test for the purpose of determining the presence or quantity of alcohol in his blood or breath, contrary to Wisconsin's implied consent law, Wis. Stat. § 343.305. Both the circuit court and the court of appeals determined that the law enforcement officer's traffic stop of Anagnos's vehicle was unconstitutional, and therefore, Anagnos was not "lawfully placed under arrest for [a] violation of s. 346.63(1)" pursuant to § 343.305(9)(a)5.a. See majority op., ¶¶ 16-18. Consequently, both courts concluded that Anagnos's refusal to take the test was not improper. See § 343.305(9)(d). This court reverses, holding that the traffic stop of *604Anagnos's vehicle was supported by reasonable suspicion. See majority op., ¶ 5. Accordingly, the majority opinion remands the cause to the circuit court with instructions to revoke Anagnos's operating privilege pursuant to § 343.305(9)(d), (10).
¶ 66. In other words, the majority opinion addresses only the State's refusal charge against Anagnos. The majority opinion does not address the separate charge against Anagnos for operating a motor vehicle while under the influence of an intoxicant (OWI), contrary to Wis. Stat. § 346.63(1)(a). Moreover, because this court concludes, for purposes of the refusal charge, that the traffic stop of Anagnos's vehicle was supported by reasonable suspicion and was therefore constitutional, the majority opinion does not address what, if any, impact the opposite conclusion might have in a subsequent prosecution of the separate OWI charge. See id., ¶ 25 n. 7 (clarifying that the majority opinion does not decide "what preclusive effect, if any, a determination in a refusal hearing that the person was not lawfully placed under arrest would have in a subsequent prosecution for OWI").
¶ 67. A refusal charge under Wis. Stat. § 343.305(9) is distinct from charges of OWI or operating a motor vehicle with a prohibited alcohol concentration (PAG) under Wis. Stat. § 346.63. Indeed, Wis. Stat. § 343.305(9)(d) clarifies that the determination on a refusal charge "does not preclude the prosecution of the person for violation of s. 346.63(1), (2m), (5) or (7) or a local ordinance in conformity therewith . . . ,"1
*605¶ 68. Likewise, despite the impressions of the circuit court and the parties in the instant case, see majority op., ¶¶ 17 & n.5, 25 n.7, a refusal hearing is distinct from a hearing that may be held in the prosecution of a separate OWI or PAC charge, such as a suppression hearing. A refusal hearing is a special proceeding in which rules of civil, not criminal, procedure apply. State v. Krause, 2006 WI App 43, ¶ 9, 289 Wis. 2d 573, 712 N.W.2d 67. In addition, because a refusal hearing is not criminal in nature, the constitutional right to counsel does not attach. Id., ¶ 11. Moreover, the State's burden of proof at a refusal hearing is "substantially less than at a suppression hearing." State v. Wille, 185 Wis. 2d 673, 681, 518 N.W.2d 325 (Ct. App. 1994). At a refusal hearing, the State is required to "present evidence sufficient to establish an officer's probable cause to believe the person was driving or operating a motor vehicle while under the influence of an intoxicant." State v. Nordness, 128 Wis. 2d 15, 35, 381 N.W.2d 300 (1986). To that end, the State need persuade the circuit court only that the officer's account is plausible. Id. at 36; Wille, 185 Wis. 2d at 681. By contrast, at a suppression hearing on an OWI or PAC charge, the State is required to present evidence sufficient to establish that probable cause existed to a reasonable certainty. Nordness, 128 Wis. 2d at 36. A mere possibility is not enough. State v. Paszek, 50 Wis. 2d 619, 625, 184 N.W.2d 836 (1971). Given that difference in burden of proof, it has been the law since *6061994 that a defendant, unsuccessful at a refusal hearing, is not precluded from relitigating the issue of probable cause at a subsequent suppression hearing on his or her OWI or PAG charge. Wille, 185 Wis. 2d at 682.
¶ 69. The instant case concerns a refusal hearing, not a suppression hearing. For purposes of the refusal charge only, this court is deciding that the traffic stop of Anagnos's vehicle was supported by reasonable suspicion, and therefore, in light of his other concessions, Anagnos improperly refused to take a chemical test for the purpose of determining the presence or quantity of alcohol in his blood or breath. The majority opinion does not address the separate charge against Anagnos for OWI. I write separately to clarify that important distinction.
¶ 70. Accordingly, I respectfully concur.
¶ 71. I am authorized to state that Justices PATIENCE DRAKE ROGGENSACK and MICHAEL J. GABLEMAN join this concurrence.

 In its entirety, Wis. Stat. § 343.305(9)(d) states:
At the close of the [refusal] hearing, or within 5 days thereafter, the court shall determine the issues under par. (a)5. or (am) 5. If all issues are determined adversely to the person, the *605court shall proceed under sub. (10). If one or more of the issues is determined favorably to the person, the court shall order that no action be taken on the operating privilege on account of the person's refusal to take the test in question. This section does not preclude the prosecution of the person for violation of s. 346.63(1), (2m), (5) or (7) or a local ordinance in conformity therewith, or s. 346.63(2) or (6), 940.09(1) or 940.25.